       Case 6:12-cr-10089-JTM Document 1385 Filed 07/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 12-10089-12-JTM

JESUS SANCHEZ,
            Defendant.




                            MEMORANDUM AND ORDER


      By prior Order (Dkt. 1356), the court denied defendant Jesus Sanchez’s motion to

vacate his sentence. Sanchez then filed a Notice of Appeal challenging this decision, and

the Tenth Circuit has recently denied his request for a Certificate of Appealability on

the issues presented in the case. (Dkt. 1376). In light of this denial, and because the

defendant has otherwise ably if unsuccessfully presented his arguments, the court finds

that Sanchez’s Motion for Appointment of Counsel (Dkt. 1359) should be and is denied.

      IT IS SO ORDERED this day of July, 2020.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge
